DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 2-3 have canceled.
Claims 1 and 4 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0374652 to Nygaard et al. “Nygaard”, in view of U.S. Patent Application Publication No. 2016/0128719 to “Cermak”.

Regarding claim 1, Nygaard discloses an in-body cavity ultrasonic probe (“ultrasound probe 100 is configured for cavity scanning of a body in that it has an elongated or rod-like shape which can be introduced into the cavity”, Paragraph 0038) configured for comprising: 
an ultrasonic oscillator (Paragraph 0040, the probe contains two transducer arrays with ultrasound transducer elements, wherein collectively this reads on an ultrasonic oscillator) that is to be inserted into a body cavity of a subject (Paragraphs 0038 and 0042, specifically the probe is configured to be inserted into a body cavity, wherein the distal end of the probe contains the transducer arrays that reads on an ultrasonic oscillator, it is inherent that the ultrasonic oscillator is configured to be inserted into a body cavity) and transmits ultrasonic waves (Paragraph 0041, specifically the arrays emit and receive ultrasound waves) to a test site (“cavity scanning”, Paragraph 0042, which infers the region to be scanned is the body cavity); 
a shaft (probe body/elongated member, Ref. 101, See Figs. 1-5 or Figs. 8a-b, 9a-b, Ref. 802), that has a slim shape (the definition of slim can be defined as something that is small in width and long and narrow in shape, therefore see Fig. 8b, wherein shaft 802 is small in width and long and narrow in shape) and is to be inserted into the body cavity (the probe is configured to be inserted into the body cavity, so it is inherent the probe body is inserted, Paragraphs 0038, 0042); 
a first acoustic head (“first transducer array”, Paragraph 0054; Fig. 4, Ref. 104) and a second acoustic head (“second transducer array”, Paragraph 0056, Fig. 4, Ref. 405) aligned along the shaft (See Fig. 4, first transducer array 104 and second transducer array 405 are arranged in line along the elongated member/probe body Ref. 101; this configuration is exactly the same as shown in the instant application in Fig. 1), a plane of ultrasonic radiation from the first acoustic head (Fig. 4, Ref. 407) and a plane of ultrasonic irradiation from the second acoustic head (Fig. 4, Ref. 406) are orthogonal to each other (the second image plane 406 is orthogonal to the first image plane 407, Paragraph 0056, See Figs. 4 and 8b); 
a needle (“needle”, Paragraph 0049) that extends in a first direction away from the shaft to be inserted to the test site (See insertion path 202, Fig. 2, or path 812 of Figs. 8a and 8b, of the needle that extends in a direction away from the shaft; Paragraph 0048); and 
a needle guide member (biopsy assembly, Fig. 10a, b; Ref. 1000) that includes a straight tubular insertion member (See Fig 10, channel 816 with end piece 807; Paragraph 0094) through which the needle is inserted (the needle is introduced into the guide via channel 816 and end piece 807, Paragraph 0097), has a slim shape (See Fig. 10a), and is to be mounted to the shaft (the needle guide member is coupled to the shaft of the probe, See. Figs, 8a or 8b; Paragraph 0087), wherein the straight tubular insertion member extends through and beyond the shaft in a second direction opposite the first direction that the needle extends to the test site (See Fig. 10a, the channel 816 with end piece 807 extends away from the shaft, in a direction opposite the needle path 812 as shown in Fig. 8a).
However, Nygaard does not disclose wherein the needle guide member rotates about a guide shaft extending in the lateral direction of the shaft, thereby changing the insertion direction of the needle, the insertion direction of the needle being an angle of inclination with respect to the shaft, and wherein the in-body cavity ultrasonic probe further comprises a locking mechanism that restricts rotation of the needle guide member to lock the insertion direction of the needle to any of a plurality of predetermined inclination angles, wherein the locking mechanism is moveable along the direction in which the shaft extends.  
	Cermak teaches the needle guide member rotates about a guide shaft (barrel member is able to pivot with respect to the body member about the axis of the aligned holes, with a pivot pin disposed in the aligned holes, and would read on a guide shaft; wherein the barrel member 356 is part of needle holder subassembly 346, Paragraph 0115, wherein the needle holder subassembly includes “an elongated passageway for receipt of a needle to establish the trajectory of the needle when the needle is located therein, Paragraph 0014, and would read on a needle guide member; pivoting the barrel member with respect to the body member enables the barrel to assume any desired angular position with respect to the body member from 0 degrees to 40 degrees, Paragraph 0116) extending in the lateral direction of the shaft (As seen in Fig. 43, pin 372 extends laterally, and therefore when the needle guide assembly is attached to the ultrasound transducer, as seen in Figs. 26 and 27, the pin 372 would extend laterally in the lateral direction of the shaft of the ultrasound transducer) thereby changing the insertion direction of the needle, the insertion direction of the needle being an angle of inclination with respect to the shaft (pivoting the barrel member with respect to the body member enables the barrel to assume any desired angular position with respect to the body member from 0 degrees to 40 degrees, Paragraph 0116; also see Figs. 26 and 27 wherein the needle 12, and its path 378 changes when the needle holder assembly that includes the barrel member pivots).
	Cermak further teaches a locking mechanism (“slide lock 398”, Paragraph 0124) that restricts rotation of the needle guide member (“hold the barrel member in any one of a number, e.g., five, discrete distinct predetermined angular orientations”, Paragraph 0124) to lock the insertion direction of the needle to any of a plurality of predetermined inclination angles (“any one of a number, e.g., five, discrete distinct predetermined angular orientations”, Paragraph 0124) [Examiner notes that by holding the barrel member in a discrete predetermined angular orientations, the insertion direction of the needle into the holder subassembly, which the barrel member is part of, would also be held in the discrete predetermined angular orientation], wherein the locking mechanism is moveable along the direction in which the shaft extends (Paragraphs 0124, 0125, and Fig. 39, specifically slide lock 398 moves along side 350, and engages the notches 396, wherein each notch corresponds to an established position of a slide member, that corresponds to the angular trajectory of the needle in the needle guide device, therefore the slide lock 398 moves up and down, which when the needle guide device is attached to the ultrasound probe 10 as seen in Figs 26 and 27, the movement of the slide lock would correspond to a direction in which the shaft extends, i.e. parallel to the length of the ultrasound probe 10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nygaard’s invention wherein the needle guide member rotates about a guide shaft extending in the lateral direction of the shaft, thereby changing the insertion direction of the needle, the insertion direction of the needle being an angle of inclination with respect to the shaft, in order to allow the insertion angle of the needle to assume any desired angular position with respect to the probe from 0 degrees to 40 degrees (Paragraph 0116).  
	Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nygaard’s invention wherein the ultrasound probe with a needle guide contains a locking mechanism that restricts rotation of the needle guide member to lock the insertion direction of the needle to any of a plurality of predetermined inclination angles, wherein the locking mechanism is moveable along the direction in which the shaft of the ultrasound probe extends, in order for the needle guide to be readily and repeatedly slid to any of the angular positions, and to be held against accidental displacement therefrom (Cermak, Paragraph 0124).
	Therefore, in the combination of Nygaard and Cermak, the ultrasound probe is an in-body cavity ultrasonic probe as disclosed by Nygaard, and Cermak teaches the probe includes a locking mechanism via an integrated needle guide that moves along the direction in which the ultrasound probe shaft extends, wherein the locking mechanism holds the barrel member of the needle holder, in any one of a number, e.g., five, discrete distinct predetermined angular orientations.  This would read on wherein the in-body cavity ultrasonic probe further comprises a locking mechanism that restricts rotation of the needle guide member to lock the insertion direction of the needle to any of a plurality of predetermined inclination angles, wherein the locking mechanism is moveable along the direction in which the shaft extends.  

	Regarding claim 4, the modifications of Nygaard and Cermak disclose all the features of claim 1 above.
	Nygaard further discloses wherein a puncture attachment including the needle and the needle guide member (biopsy assembly 1000, as seen in Figs. 10a and 10b; Nygaard notes that biopsy assembly 1000 is the same biopsy assembly as shown in Figs. 8a, 8b, 9a, or 9b, but in higher resolution) is detachably attached to the shaft (As shown in Fig. 8a, the biopsy assembly is attached to the shaft of the probe via clamp 806, Paragraph 0086; as seen in Figs. 10a and 10b, the biopsy assembly 1000 is seen as a separate assembly, independent from the probe; therefore this infers that the biopsy assembly is removable/detachable from the probe, which would read on detachably attached).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793